405 F.2d 179
George Bruce HALLING, Appellant,v.UNITED STATES of America, Appellee.
No. 26048.
United States Court of Appeals Fifth Circuit.
Dec. 23, 1968.

Walter V. Beasley, Atlanta, Ga., for appellant.
Charles L. Goodson, U.S. Atty., Robert L. Smith, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before BELL and COLEMAN, Circuit Judges, and HOOPER, District Judge.
PER CURIAM:


1
Appellant was convicted on both counts of a two count indictment charging him, respectively, with selling cocaine in violation of Title 26 U.S.C.A. 4705(a) and 7237(b), and with transferring marihuana in violation of Title 26, 4742(a) and 7237(b).  He was sentenced to five years imprisonment on each count with the sentences to run concurrently.


2
The defense was unlawful entrapment.  Appellant contends that the court erred in its charge on entrapment.  Assuming arguendo that the evidence warranted a charge on entrapment, we hold that there was no error in the charge.


3
Affirmed.